                       Case 18-22708-jra                  Doc 31          Filed 12/15/19             Page 1 of 2



                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF INDIANA
                                              HAMMOND DIVISION

   IN RE: Elsie Louise Parga                                                                                        CASE NO.: 18-22708


                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 NewRez LLC d/b/a                                                               Ditech Financial LLC
 Shellpoint Mortgage Servicing                                                  Name of Transferor
 Name of Transferee


 Name and Address where notices to transferee                                   Court Claim # (if known): 13-2
 should be sent:                                                                Amount of Claim: $35,551.22
                                                                                Date Claim Filed: 10/22/2019
 NewRez LLC d/b/a Shellpoint Mortgage Servicing
 P.O. Box 10826
 Greenville, SC 29603-0826

 Phone: 800-365-7107                                                            Phone: (888) 298-7785
 Last Four Digits of Acct #: 3866                                               Last Four Digits of Acct #: 2703


Name and Address where transferee payments
should be sent (if different from above):

Phone: ______________________
Last Four Digits of Acct #: ______


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Cristina DiGiannantonio                                                Date: December 15, 2019
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                Case 18-22708-jra       Doc 31     Filed 12/15/19   Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 16, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served

via United States Mail to the following parties:

Elsie Louise Parga
4520 Cedar Ave
Hammond, IN 46327

And via electronic mail to:

Lavita R. Ball
Law Offices of Peter Francis Geraci, JD
55 E. Monroe St., Ste 3400
Chicago, IL 60603

Paul R. Chael
401 West 84th Drive
Suite C
Merrillville, IN 46410

U.S. Trustee
Nancy J. Gargula
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349
                                             RAS CRANE LLC
                                             Authorized Agent for Secured Creditor
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Facsimile: 404-393-1425

                                             By: /s/ Matthew Jones
                                             Email: mjones@rascrane.com
